778 So.2d 437 (2001)
Johnny Lee FISHER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-2625.
District Court of Appeal of Florida, Fifth District.
February 9, 2001.
*438 James B. Gibson, Public Defender, and Jane C. Almy-Loewinger, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
ORFINGER, R.B., J.
Appellant, Johnny Lee Fisher, Jr., appeals the trial court's judgment revoking his community control. Fisher asserts that he did not substantially violate the conditions of his community control order. We find no error and affirm.
The record before this court contains substantial evidence of Fisher's violations. His claim that he "made every effort to comply with the conditions of his community control, but was met with obstacles that would impede any of us" is insufficient to constitute a legal defense. Fisher failed to remain confined to his residence as required and failed to report to his community control officer as ordered. Both failures on Fisher's part constituted willful and substantial violations of his community control order. See Lopez v. State, 722 So.2d 936, 937 (Fla. 4th DCA 1998).
AFFIRMED.
PETERSON and GRIFFIN, JJ., concur.